IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 12, 2009

                                     No. 08-30807                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



RONNIE J THORNTON

                                                   Plaintiff-Appellee
v.

DIAMOND OFFSHORE MANAGEMENT COMPANY; DIAMOND
OFFSHORE SERVICES COMPANY

                                                   Defendants-Appellants




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   2:07-CV-1839


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Following a jury award in favor of Plaintiff Ronnie Thornton, Defendants
Diamond Offshore Management Company and Diamond Offshore Services
Company moved for a new trial or remittitur. The district court denied the
motion, and the Defendants now appeal. The Defendants contend that they
were entitled to relief from the jury award because (1) the award of $2.5 million



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30807

in general damages was disproportionate and excessive; (2) the award of
$563,343 in lost future wages was not supported by the evidence; and (3) the
jury’s allocation of fault was not supported by the evidence.
      “The decision to grant or deny a motion for new trial or remittitur rests in
the sound discretion of the trial judge; that exercise of discretion can be set aside
only upon a clear showing of abuse.” Eiland v. Westinghouse Elec. Corp., 58 F.3d
176, 183 (5th Cir. 1995); see Foradori v. Harris, 523 F.3d 477, 504 (5th Cir.
2008). After reviewing the record, we conclude that the Defendants were not
entitled to a new trial or remittitur for essentially the reasons stated in the
district court’s Order and Reasons. Accordingly, the district court did not abuse
its discretion.
      AFFIRMED.




                                         2